Exhibit 10.11

NEUROGESX, INC.

RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

This Restated Executive Employment Agreement (the “Agreement”) is made and
entered into by and between Michael Markels (the “Executive”) and NeurogesX,
Inc., a Delaware Corporation (the “Company”), effective as of December 31, 2008
(the “Effective Date”).

RECITALS

WHEREAS, the Company and Executive entered into an employment agreement dated
June 2, 2006 (the “Prior Employment Agreement”); and

WHEREAS, the Company and Executive wish to restate the terms of Executive’s
employment and replace in its entirety the Prior Employment Agreement, in order
to come into compliance with Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), and any final regulations and official guidance
promulgated thereunder (“Section 409A”), as set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
Company and Executive agree that the Prior Employment Agreement is restated and
replaced in its entirety as follows:

1. Term of Agreement. This Agreement shall terminate upon the date that all of
the obligations of the parties hereto with respect to this Agreement have been
satisfied.

2. At-Will Employment. The Company and Executive acknowledge that Executive’s
employment is and shall continue to be at-will, as defined under applicable law.
If Executive’s employment terminates for any reason, including (without
limitation) any termination prior to a Change of Control, Executive shall not be
entitled to any payments, benefits, damages, awards or compensation other than
as provided by this Agreement, or by law.

3. Duties and Scope of Employment.

(a) Positions and Duties. Executive will continue to serve as Vice President,
Commercial Operations and Business Development. Executive will continue to
render such business and professional services in the performance of his duties,
consistent with Executive’s position within the Company, as will reasonably be
assigned to him by the Company’s Board.

(b) Obligations. Executive will continue to perform his duties faithfully and to
the best of his ability and will continue to devote his full business efforts
and time to the Company. During such time as the Executive is employed by the
Company, Executive agrees not to actively engage in any other employment,
occupation or consulting activity for any material direct or indirect
remuneration without the prior approval of the Board.



--------------------------------------------------------------------------------

4. Compensation.

(a) Base Salary. The Company will continue to pay Executive an annual salary as
determined in the discretion of the Board or any committee thereof. The base
salary will be paid periodically in accordance with the Company’s normal payroll
practices and will be subject to the usual, required withholding. Executive’s
salary will be subject to review and adjustments will be made based upon the
Company’s normal performance review practices.

(b) Performance Bonus. Executive will continue to be eligible to receive an
annual bonus and other bonuses, less applicable withholding taxes, as determined
by the Board or any committee thereof in the Board’s or such committee’s sole
discretion.

(c) Equity Compensation. Executive will continue to be eligible to receive stock
and option grants, and other equity compensation awards (“Awards”), as
determined by the Board or any committee thereof in the Board’s or such
committee’s sole discretion.

5. Employee Benefits. Executive will continue to be entitled to participate in
the Benefit Plans currently and hereafter maintained by the Company of general
applicability to other senior executives of the Company. The Company reserves
the right to cancel or change the Benefit Plans it offers to its employees at
any time.

6. Vacation. Executive will continue to be entitled to vacation in accordance
with the Company’s vacation policy, with the timing and duration of specific
vacations mutually and reasonably agreed to by the parties hereto.

7. Expenses. The Company will reimburse Executive for reasonable travel,
entertainment or other expenses incurred by Executive in the furtherance of or
in connection with the performance of Executive’s duties as an employee of the
Company, in accordance with the Company’s expense reimbursement policy as in
effect from time to time.

8. Acceleration of Vesting Upon a Change of Control. Upon a Change of Control of
the Company:

(a) The vesting of each of Executive’s then outstanding options to purchase
shares of the Company’s Common Stock (each, an “Option Grant”) shall immediately
be accelerated by a number of months equal to (i) the number of months over
which such Option Grant would continue vesting as of the date of the Change of
Control if the Executive remained a service provider to the Company during such
period (the “Vesting Months”), minus (ii) the lower of (A) eighteen months or
(B) the Vesting Months; and

(b) The lapse of the Company’s right of repurchase with respect to each
restricted stock grant pursuant to which the Executive holds shares of the
Company’s Common Stock (each, a “Restricted Stock Grant”) shall immediately be
accelerated by a number of months equal to (i) the number of months over which
the Company’s right of repurchase would continue to lapse with respect to any
such Restricted Stock Grant as of the date of the Change of Control if the
Executive remained a service provider to the Company during such period (the
“Lapsing Months”), minus (ii) the lower of (A) eighteen months or (B) the
Lapsing Months.

 

-2-



--------------------------------------------------------------------------------

9. Severance Benefits.

(a) Involuntary Termination Following a Change of Control. If within eighteen
(18) months following a Change of Control. (X)(i) Executive terminates his or
her employment with the Company (or any parent or subsidiary of the Company) for
Good Reason or (ii) the Company (or any parent or subsidiary of the Company)
terminates Executive’s employment for other than Cause, and (Y) subject to
Section 9(b) providing that Executive signs and does not revoke a standard
release of claims with the Company in a form reasonably acceptable to the
Company, and then, subject to Section 9(c). Executive shall receive the
following severance from the Company:

(i) Severance Payment. Executive will be entitled to receive; (A) continuing
payments of severance pay (less applicable withholding taxes) at a rate equal to
his base salary rate, as then in effect, for a period of nine (9) months from
the date of such termination, to be paid periodically in accordance with the
Company’s normal payroll policies; and (B) a lump-sum payment equal to 100% of
Executive’s target annual bonus as of the date of such termination.

(ii) Options; Restricted Stock. All of Executive’s then outstanding options to
purchase shares of the Company’s Common Stock (the “Options”) shall immediately
vest and become exercisable (that is, in addition to the shares subject to the
Options which have vested and become exercisable as of the date of such
termination), but in no event shall the number of shares subject to such Options
which so vest exceed the total number of shares subject to such Options.
Additionally, all of the shares of the Company’s Common Stock then held by
Executive subject to a Company right of repurchase (the “Restricted Stock”)
shall immediately vest and have such Company right of repurchase with respect to
such shares of Restricted Stock lapse (that is, in addition to the shares of
Restricted Stock which have vested as of the date of such termination), but in
no event shall the number of shares which so vest exceed the number of shares of
Restricted Stock outstanding immediately prior to such termination.

(iii) Continued Employee Benefits. Executive shall receive Company-paid coverage
for Executive and Executive’s eligible dependents under the Company’s Benefit
Plans for a period equal to the shorter of (i) nine (9) months or (ii) such time
as Executive secures employment with benefits generally similar to those
provided in the Company’s Benefit Plans.

(b) Timing of Severance Payments After Death. If Executive should die before all
amounts have been paid, such unpaid amounts shall be paid in a lump-sum payment
to Executive’s designated beneficiary, if living, or otherwise to the personal
representative of Executive’s estate.

(c) Voluntary Resignation; Termination for Cause. If Executive’s employment with
the Company terminates (i) voluntarily by Executive other than for Good Reason
or (ii) for Cause by the Company, then Executive shall not be entitled to
receive severance or other benefits except for those as may then be established
under the Company’s then existing severance and Benefits Plans or pursuant to
other written agreements with the Company.

 

-3-



--------------------------------------------------------------------------------

(d) Disability; Death. If the Company terminates Executive’s employment as a
result of Executive’s Disability, or Executive’s employment terminates due to
his or her death, then Executive shall not be entitled to receive severance or
other benefits except for severance amounts paid to Executive prior to the date
of such termination and except for those as may then be established under the
Company’s then existing written severance and Benefit Plans or pursuant to other
written agreements with the Company.

(e) Termination Apart from a Change of Control. In the event Executive’s
employment is terminated for any reason, either prior to the occurrence of a
Change of Control or after the eighteen (18) month period following a Change of
Control, then Executive shall be entitled to receive severance and any other
benefits only as may then be established under the Company’s existing written
severance and Benefit Plans, if any, or pursuant to any other written agreements
with the Company.

(f) Exclusive Remedy. In the event of a termination of Executive’s employment
within eighteen (18) months following a Change of Control, the provisions of
this Section 9 are intended to be and are exclusive and in lieu of any other
rights or remedies to which Executive or the Company may otherwise be entitled,
whether at law, tort or contract, in equity, or under this Agreement. Executive
shall be entitled to no benefits, compensation or other payments or rights upon
termination of employment following a Change in Control other than those
benefits expressly set forth in this Section 9.

(g) Section 409A.

(i) Notwithstanding anything to the contrary in this Agreement, if Executive is
a “specified employee” within the meaning of Section 409A at the time of
Executive’s termination (other than due to death), then the severance payable to
Executive, if any, pursuant to this Agreement, together with any other severance
payments or separation benefits that are considered deferred compensation under
Section 409A (together, the “Deferred Compensation Separation Benefits”) that
would otherwise be payable within the first six (6) months following Executive’s
termination of employment, will instead become payable in a lump sum on the
first payroll date that occurs on or after the date six (6) months and one
(1) day following the date of Executive’s termination of employment or the date
of Executive’s death, if earlier. All subsequent Deferred Compensation
Separation Benefits, if any, will be payable in accordance with the payment
schedule applicable to each payment or benefit. Each payment and benefit payable
under this Agreement is intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.

(ii) Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the
Section 409A Limit (as defined below) will not constitute Deferred Compensation
Separation Benefits for purposes of clause (i) above.

The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. Executive and the
Company agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Executive under Section 409A.

 

-4-



--------------------------------------------------------------------------------

10. Conditional Nature of Severance Payments.

(a) Non-Solicitation. Until the date one (1) year after the termination of
Executive’s employment with the Company for any reason, Executive agrees not,
either directly or indirectly, to solicit, induce, attempt to hire, recruit,
encourage, take away, hire any employee of the Company or any successor entity
or cause an employee to leave his or her employment either for Executive or for
any other entity or person. Additionally, Executive acknowledges that
Executive’s right to receive the severance payments set forth in Section 9 (to
the extent Executive is otherwise entitled to such payments) are contingent upon
Executive complying with this Section 10 and upon any breach by Executive of
this Section 10: (i) Executive shall refund to the Company all cash paid to
Executive pursuant to Section 9 of this Agreement; and (ii) all severance
benefits pursuant to this Agreement shall immediately cease.

(b) Understanding of Obligations. Executive represents that he (i) is familiar
with the foregoing covenant not to solicit, and (ii) is fully aware of his
obligations hereunder, including, without limitation, the reasonableness of the
length of time, scope and geographic coverage of such covenant.

11. Limitation of Payments. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Executive (i) constitute
“parachute payments” within the meaning of Section 280G of the Code and (ii) but
for this Section 11, would be subject to the excise tax imposed by Section 4999
of the Code, then Executive’s benefits hereunder shall be either:

(a) delivered in full, or

(b) delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to excise tax under Section 4999 of the Code,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
severance benefits, notwithstanding that all or some portion of such severance
benefits may be taxable under Section 4999 of the Code. If a reduction in the
severance and other benefits constituting “parachute payments” is necessary so
that no portion of such severance benefits is subject to the excise tax under
Section 4999 of the Code, the reduction shall occur in the following order
unless the Company determines in writing a different order: (1) reduction of
cash payments under this Agreement; (2) cancellation of some or all accelerated
vesting of stock awards; and (3) reduction of employee benefits. In the event
that acceleration of vesting of Award compensation is to be reduced, such
acceleration of vesting shall be cancelled in the reverse order of the date of
grant of Executive’s Awards.

Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 11 shall be made in writing by the Company’s
independent public accountants immediately prior to Change of Control (the
“Accountants”), whose determination shall be conclusive and binding upon
Executive and the Company for all purposes. For purposes of

 

-5-



--------------------------------------------------------------------------------

making the calculations required by this Section 11, the Accountants may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code. The Company and Executive shall furnish to
the Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section 11. The Company
shall bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section 11.

12. Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:

(a) Benefit Plans. “Benefit Plans” means plans, policies or arrangements that
the Company sponsors (or participates in) and that immediately prior to
Executive’s termination of employment provide Executive and/or Executive’s
eligible dependents with medical, dental, vision and/or financial counseling
benefits. Benefit Plans do not include any other type of benefit (including, but
not by way of limitation, disability, life insurance or retirement benefits). A
requirement that the Company provide Executive and Executive’s eligible
dependents with coverage under the Benefit Plans will not be satisfied unless
the coverage is no less favorable than that provided to Executive and
Executive’s eligible dependents immediately prior to Executive’s termination of
employment. Notwithstanding any contrary provision of this Section 12, but
subject to the immediately preceding sentence, the Company may, at its option,
satisfy any requirement that the Company provide coverage under any Benefit Plan
by instead providing coverage under a separate plan or plans providing coverage
that is no less favorable or by paying Executive a lump-sum payment sufficient
to provide Executive and Executive’s eligible dependents with equivalent
coverage under a third party plan that is reasonably available to Executive and
Executive’s eligible dependents.

(b) Cause. “Cause” means any of the following: (i) the failure by Executive to
substantially perform Executive’s duties with the Company (other than due to
Executive in capacity as a result of physical or mental illness for a period not
to exceed ninety 90 days); (ii) the engaging by Executive in conduct which is
materially injurious to the Company, its business or reputation, or which
constitutes gross misconduct; (iii) Executive’s material breach of the terms of
this Agreement, the Invention Agreement or any other agreements between
Executive and the Company; (iv) the material breach or taking of any action in
material contravention of the policies of the Company adopted by the Board or
any committee thereof, including, without limitation, the Company’s policies
adopted by the Board of Directors or any committee thereof (including, without
limitation, a Code of Ethics, Insider Trading Compliance Program, Disclosure
Process and Procedures or Corporate Governance Guidelines, if any such policies
are adopted by the Board of Directors); (v) Executive’s conviction for or
admission or plea of no contest with respect to a felony; or (vi) an act of
fraud against the Company, the misappropriation of material property belonging
to the Company, or an act of violence against an officer, director, employee or
consultant of the Company; provided, however, that in the event that any of the
foregoing events in (i), (iii) or (iv) is capable of being cured, the Company
shall provide written notice to Executive describing the nature of such event,
and Executive shall thereafter have thirty (30) business days to cure such
event.

 

-6-



--------------------------------------------------------------------------------

(c) Change of Control. “Change of Control” means the occurrence of any of the
following:

(i) the acquisition by any one person, or more than one person acting as a group
(for these purposes, persons will be considered to be acting as a group if they
are owners of a corporation that enters into a merger, consolidation, purchase
or acquisition of stock, or similar business transaction with the Company)
(“Person”) that or is or becomes the owner, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
total voting power represented by the Company’s then outstanding securities;
(the “Voting Securities”); provided, however, that for purposes of this
subsection (i), the acquisition of additional securities by any one Person, who
is considered to own more than fifty percent (50%) of the total voting power of
the securities of the Company shall not be considered a Change of Control
transaction; or

(ii) Any action or event occurring within a twelve (12) month period, as a
result of which fewer than a majority of the directors are Incumbent Directors.
“Incumbent Directors” shall mean directors who are elected, or nominated for
election, to the Board with the affirmative votes of at least a majority of the
Incumbent Directors at the time of such election or nomination (but shall not
include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of directors to the
Company); or

(iii) a change in the ownership of a substantial portion of the Company’s assets
which occurs on the date that any Person acquires (or has acquired during the
twelve (12)-month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than fifty percent (50%) of the total fair market
value of all of the assets of the Company immediately prior to such acquisition
or acquisitions; provided, however, that for purposes of this Section, the
following shall not constitute a change in the ownership of a substantial
portion of the Company’s assets: (1) a transfer to an entity that is controlled
by the Company’s shareholders immediately after the transfer; or (2) a transfer
of assets by the Company to: (A) a shareholder of the Company (immediately
before the asset transfer) in exchange for or with respect to the Company’s
securities; (B) an entity, fifty percent (50%) or more of the total value or
voting power of which is owned, directly or indirectly, by the Company; (C) a
Person, that owns, directly or indirectly, fifty percent (50%) or more of the
total value or voting power of all the outstanding stock of the Company; or
(D) an entity, at least fifty percent (50%) of the total value or voting power
of which is owned, directly or indirectly, by a Person described in subsection
(C). For purposes of this subsection (ii), “gross fair market” value means the
value of the assets of the Company, or the value of the assets being disposed
of, determined without regard to any liabilities associated with such assets.

Notwithstanding the foregoing, a transaction will not constitute a Change of
Control for purposes of this Agreement if the transaction does not constitute a
change in control event under U.S. Treasury regulations 1.409A-3(i)(5)(v),
(vi) or (vii).

(d) Disability. “Disability” shall mean that Executive has been unable to
perform his Company duties as the result of his incapacity due to physical or
mental illness, and such inability, at least twenty-six (26) weeks after its
commencement, is determined to be total and permanent by a physician selected by
the Company or its insurers and reasonably acceptable to Executive or
Executive’s legal representative. Termination resulting from Disability may only
be effected after at least thirty (30) days’ written notice by the Company of
its intention to terminate Executive’s employment. In the event that Executive
resumes the performance of substantially all of his or her duties hereunder
before the termination of his or her employment becomes effective, the notice of
intent to terminate shall automatically be deemed to have been revoked.

 

-7-



--------------------------------------------------------------------------------

(e) Good Reason. “Good Reason” means Executive’s resignation within forty-five
(45) days following the expiration of any Company cure period (discussed below)
following the occurrence of one or more of the following events without
Executive’s consent (i) a material reduction of Executive’s base compensation;
(ii) a material diminution of your duties or responsibilities relative to your
duties and responsibilities in effect immediately prior to the Change of
Control, provided however, that a mere change in your title or reporting
relationship alone shall not constitute “Good Reason;” (iii) a material change
in the geographic location at which Executive must perform services (for
purposes of this Agreement, the relocation of Executive to a facility or a
location less than thirty-five (35) miles from Executive’s then-present location
shall not be considered a material change in geographic location); or (iv) any
material breach by the Company of any material provision of this Agreement,
including the failure of the Company to obtain assumption of this Agreement by a
successor to the Company. Executive will not resign for “Good Reason” without
first providing the Company with written notice of the acts or omissions
constituting the grounds for “Good Reason” within ninety (90) days of the
initial existence of the grounds for “Good Reason” and a reasonable cure period
of not less than thirty (30) days following the date of such notice.

(f) Section 409A Limit. For purposes of this Agreement, “Section 409A Limit”
means the lesser of two (2) times: (i) Executive’s annualized compensation based
upon the annual rate of pay paid to Executive during the Company’s taxable year
preceding the Company’s taxable year of Executive’s termination of employment as
determined under Treasury Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal
Revenue Service guidance issued with respect thereto; or (ii) the maximum amount
that may be taken into account under a qualified plan pursuant to
Section 401(a)(17) of the Code for the year in which Executive’s employment is
terminated.

13. Arbitration.

(a) General. In consideration of Executive’s service to the Company, its promise
to arbitrate all employment related disputes and Executive’s receipt of the
compensation, pay raises and other benefits paid to Executive by the Company, at
present and in the future, Executive agrees that any and all controversies,
claims, or disputes with anyone (including the Company and any employee,
officer, director, shareholder or benefit plan of the Company in their capacity
as such or otherwise) arising out of, relating to, or resulting from Executive’s
service to the Company under this Agreement or otherwise or the termination of
Executive’s service with the Company, including any breach of this Agreement,
will be subject to binding arbitration under the Arbitration Rules set forth in
California Code of Civil Procedure Section 1280 through 1294.2, including
Section 1283.05 (the “Rules”) and pursuant to California law. Disputes which
Executive agrees to arbitrate, and thereby agrees to waive any right to a trial
by jury, include any statutory claims under state or federal law, including, but
not limited to, claims under Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act of 1990, the Age Discrimination in Employment
Act of 1967, the Older Workers Benefit Protection Act, the California Fair
Employment and Housing Act, the California Labor Code, claims of harassment,
discrimination or wrongful termination and any statutory claims. Executive
further understands that this Agreement to arbitrate also applies to any
disputes that the Company may have with Executive.

 

-8-



--------------------------------------------------------------------------------

(b) Procedure. Executive agrees that any arbitration will be administered by the
American Arbitration Association (“AAA”) and that a neutral arbitrator will be
selected in a manner consistent with its National Rules for the Resolution of
Employment Disputes. The arbitration proceedings will allow for discovery
according to the rules set forth in the National Rules for the Resolution of
Employment Disputes or California Code of Civil Procedure. Executive agrees that
the arbitrator will have the power to decide any motions brought by any party to
the arbitration, including motions for summary judgment and/or adjudication and
motions to dismiss and demurrers, prior to any arbitration hearing. Executive
agrees that the arbitrator will issue a written decision on the merits.
Executive also agrees that the arbitrator will have the power to award any
remedies, including attorneys’ fees and costs, available under applicable law.
Executive understands the Company will pay for any administrative or hearing
fees charged by the arbitrator or AAA except that Executive will pay the first
$125.00 of any filing fees associated with any arbitration Executive initiates.
Executive agrees that the arbitrator will administer and conduct any arbitration
in a manner consistent with the Rules and that to the extent that the AAA’s
National Rules for the Resolution of Employment Disputes conflict with the
Rules, the Rules will take precedence.

(c) Remedy. Except as provided by the Rules, arbitration will be the sole,
exclusive and final remedy for any dispute between Executive and the Company.
Accordingly, except as provided for by the Rules, neither Executive nor the
Company will be permitted to pursue court action regarding claims that are
subject to arbitration. Notwithstanding, the arbitrator will not have the
authority to disregard or refuse to enforce any lawful Company policy, and the
arbitrator will not order or require the Company to adopt a policy not otherwise
required by law which the Company has not adopted.

(d) Availability of Injunctive Relief. In addition to the right under the Rules
to petition the court for provisional relief, Executive agrees that any party
may also petition the court for injunctive relief where either party alleges or
claims a violation of this Agreement or the Confidentiality Agreement or any
other agreement regarding trade secrets, confidential information,
nonsolicitation or Labor Code §2870. In the event either party seeks injunctive
relief, the prevailing party will be entitled to recover reasonable costs and
attorneys fees.

(e) Administrative Relief. Executive understands that this Agreement does not
prohibit Executive from pursuing an administrative claim with a local, state or
federal administrative body such as the Department of Fair Employment and
Housing, the Equal Employment Opportunity Commission or the workers’
compensation board. This Agreement does, however, preclude Executive from
pursuing court action regarding any such claim.

(f) Voluntary Nature of Agreement. Executive acknowledges and agrees that
Executive is executing this Agreement voluntarily and without any duress or
undue influence by the Company or anyone else. Executive further acknowledges
and agrees that Executive has carefully read this Agreement and that Executive
has asked any questions needed for Executive to understand the terms,
consequences and binding effect of this Agreement and fully understand it,
including that Executive is waiving Executive’s right to a jury trial. Finally,
Executive agrees that Executive has been provided an opportunity to seek the
advice of an attorney of Executive’s choice before signing this Agreement.

 

-9-



--------------------------------------------------------------------------------

14. Successors.

(a) The Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise, and including, without limitation, a parent entity of any successor
to the Company) to all or substantially all of the Company’s business and/or
assets shall assume the obligations under this Agreement and agree expressly to
perform the obligations under this Agreement in the same manner and to the same
extent as the Company would be required to perform such obligations in the
absence of a succession. For all purposes under this Agreement, the term
“Company” shall include any successor to the Company’s business and/or assets
which executes and delivers the assumption agreement described in this
Section 14(a) or which becomes bound by the terms of this Agreement by operation
of law.

(b) The Executive’s Successors. The terms of this Agreement and all rights of
Executive hereunder shall inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

15. Notice.

(a) General. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of Executive, mailed notices shall be
addressed to him or her at the home address which he or she most recently
communicated to the Company in writing. In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its Chief Financial Officer.

(b) Notice of Termination. Any termination by the Company for Cause or by
Executive for Good Reason or as a result of a voluntary resignation shall be
communicated by a notice of termination to the other party hereto given in
accordance with Section 15(a) of this Agreement. Such notice shall indicate the
specific termination provision in this Agreement relied upon, shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and shall specify the termination
date (which shall be not more than thirty (30) days after the giving of such
notice).

16. Miscellaneous Provisions.

(a) No Duty to Mitigate. Executive shall not be required to mitigate the amount
of any payment contemplated by this Agreement, nor, except as otherwise
contemplated in this Agreement, shall any such payment be reduced by any
earnings that Executive may receive from any other source.

(b) Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

(c) Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

 

-10-



--------------------------------------------------------------------------------

(d) Entire Agreement. This Agreement and the Invention Agreement constitute the
entire agreement of the parties hereto and supersedes in their entirety and
replaces all prior or contemporaneous representations, understandings,
undertakings or agreements (whether oral or written and whether expressed or
implied) of the parties with respect to the subject matter hereof, including the
Prior Employment Agreement. No future agreements between the Company and
Executive may supersede this Agreement, unless they are in writing and
specifically mention this Agreement.

(e) Choice of Law. The laws of the State of Delaware (without reference to its
choice of laws provisions) shall govern the validity, interpretation,
construction and performance of this Agreement.

(f) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

(g) Withholding. All payments made pursuant to this Agreement will be subject to
withholding of applicable income and employment taxes.

(h) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

[Remainder of Page Intentionally Left Blank]

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

 

COMPANY     NEUROGESX, INC.       By:   /s/ Anthony DiTonno       Title:  
President and Chief Executive Officer       Date:   January 6, 2009 EXECUTIVE  
    By:   /s/ Michael Markels         Michael Markels, Vice President Commercial
Operations and Business Development

 

-12-